Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2005-299732 A.
See the Search Opinion filed on 02 November 2020, which is cited herein. 
Regarding claim 1, JP ‘732 shows, where reference numerals in parentheses correspond to elements in the reference: 
A working vehicle comprising: a traveling clutch (33 and 34) to be switched between: an engaging state allowing power to be transmitted to a traveling device; and a disengaging state cutting the power to be transmitted to the traveling device; a brake (7) to brake the traveling device according to an operation of a brake operator (10); a controller (9) to perform: a braking control to perform the braking according to the operation of the brake operator; and an auto-switching control (located in the software for the controller 9, see flow chart in fig. 4) to switch the traveling clutch from the engaging state to the disengaging state according to the operation of the brake operator; and a switch (3) to switch the auto-switching control between valid and invalid; wherein the controller performs: a first processing to switch the traveling clutch from 
	The details of how the system is controlled is found in the text description of the reference, but since the Japanese language doesn’t correspond to the machine translation exactly, the examiner cannot specify precise locations in the text for first and second processing functions. In the Search Opinion, it is stated that the information can be found in paragraphs 2-15, 19, 21, 22 and 24. The examiner was unable to verify this information. 
	Regarding claim 4, “operating portions” was given its broadest reasonable interpretation to include all of the portions of the braking system that are involved in engaging the brakes. In figure 1 is shown the pedal 10, valve 1, reservoir 4, cylinder 6, and brake 7, which are a plurality of “operating portions”. Further, the first process cannot function unless the brake system is actuated, fulfilling the second phrase in the claim. 
	Regarding claim 7, the controller measures brake hydraulic pressure which is directly a function of travel distance of the pedal 10. 
Allowable Subject Matter
Claims 2, 3, 5, 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 05 June 2020 and 02 December 2020 have been considered by the examiner. 
The references cited by the examiner are deemed pertinent to applicant’s disclosure. The apparently most pertinent prior art was applied; however other cited prior art may also be applicable. The other cited prior art is intended to illustrate the general state of the art in the field of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Dirk Wright/
Primary Examiner
Art Unit 3659



Thursday, June 10, 2021